DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 28 August 2020.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9,11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Publication 2020/0174466). 
With respect to claim 1, Zhang teaches A method comprising: 
attempting, by a device, to establish a first link as a primary connection for communicating with an other device; (first communication link is attempted to be established between devices, Paragraph 60)  
when the first link cannot be established within a threshold amount of time, attempting to establish a second link as the primary connection for communicating with the other device, the second link differing from the first link; (After the first communication link has not received the heartbeat packet of the flight control system for three consecutive times, it is considered that the first communication link is congested, and at the same time an interruption flag is sent to the second communication link to enable the second communication link, Paragraph 60)  and
 upon establishing the first or second link as the primary connection for communicating with the other device: 
attempting to establish a plurality of additional available links for communicating with the other device; (using the antennas of different operators and adding a backup module to establish a dual link mechanism. Data is transmitted using a backup link, Paragraph 39)
selecting one of the plurality of additional available links as a secondary connection for communicating with the other device; (the communication module may use an all-network communication mode, and designate an operator network having a favorable signal coverage of an area as a backup flexibly according to the base station distribution of the operators in a certain area, Paragraph 52)
 transmitting application data and control data over the primary connection; and concurrently transmitting a copy of at least a portion of the control data over the secondary connection. (uses an operation manner of dual-link and dual-communication, that is, the same data is in two copies that are transmitted simultaneously, and when a communication link fails, the communication link is shifted immediately, and the shifting time may be controlled in 3 to 5 seconds, which ensures continuous and stable data transmission of the drone during the flight, Paragraph 61)

With respect to claim 2, Zhang teaches further comprising: detecting that a quality of the primary connection satisfies a link quality degradation condition; and responsive to detecting that the quality of the primary connection satisfies the link quality degradation condition, concurrently transmitting a copy of at least a portion of the application data over the secondary connection. (a dual link mechanism is established by adding a backup module, and data is transmitted using a backup link in the case where the signal of the current communication link is interrupted, Paragraph 26)  
With respect to claim 3, Zhang teaches further comprising: responsive to detecting that the quality of the primary connection satisfies the link quality degradation condition and prior to concurrently transmitting the copy of the at least the portion of the application data over the secondary connection: determining that the quality of the primary connection satisfying the link quality degradation condition is caused by the other device; and select another one of the plurality of additional available links as the secondary connection with the other device. (After the first communication link has not received the heartbeat packet of the flight control system for three consecutive times, it is considered that the first communication link is congested, and at the same time an interruption flag is sent to the second communication link to enable the second communication link, Paragraph 60)  
With respect to claim 5, Zhang teaches further comprising: when transmission of the copy of the at least the portion of the application data satisfies a bandwidth condition, display an indication that the copy of the at least the portion of the application data is being transmitted over the secondary connection, the indication being separate and independent from display of the application data. (The line congestion flag bit indicates the operational state of the communication link: flag=0 indicates that the communication link is smooth and in use; flag=1 indicates that the line is congested and not in use, Paragraph 60)
With respect to claim 6, Zhang teaches wherein detecting that the quality of the primary connection satisfies the link quality degradation condition comprises: detecting that at least one of a round trip time metric, a packet loss metric, or a time without receiving packets metric satisfies the link quality degradation condition. (After the first communication link has not received the heartbeat packet of the flight control system for three consecutive times, it is considered that the first communication link is congested, Paragraph 60)
With respect to claim 7, Zhang teaches wherein the second link differs from the first link based at least in part on one or more of: a packet type, an internet protocol (IP) version, or a connection type. (The current data communication link modes include digital radio, Wi-Fi network, and Bluetooth, Paragraph 3)
With respect to claim 8, Zhang teaches wherein the packet type comprises at least one of a user data protocol (UDP) packet or a transmission control protocol (TCP) packet, the IP version comprises at least one of IPv4 or IPv6, and the connection type comprises at least one of a peer- to-peer connection or a connection through a relay server. (packet type is TCP packet, paragraph 50)
With respect to claim 9, Zhang teaches further comprising: generating a list of the plurality of additional available links with the other device; and continuously re-evaluating the plurality of additional available links with the other device and updating the list accordingly. (After the first communication link has not received the heartbeat packet of the flight control system for three consecutive times, it is considered that the first communication link is congested, and at the same time an interruption flag is sent to the second communication link to enable the second communication link. At this time, the state bit of the second communication link consists in flag2=0, and abort2=0. After the first communication link has received the heartbeat for 20 consecutive times, and it is considered that the first communication link returns to normal, the first communication link sends a flag bit of abort1=0 to inform the second communication link that the first communication link is smooth, and the communication data of the first communication link is used. At this time, the second communication link is congested but not interrupted, and its state consists in flag2=1, and abort2=0, Pargraph 60)
With respect to claim 11, Zhang teaches further comprising: detecting that a least one of the primary connection or the secondary connection has disconnected; and selecting at least one of the plurality of available links as the at least one of the primary connection or the secondary connection that disconnected. (After the first communication link has not received the heartbeat packet of the flight control system for three consecutive times, it is considered that the first communication link is congested, and at the same time an interruption flag is sent to the second communication link to enable the second communication link, Paragraph 60)  
With respect to claim 12, Zhang teaches wherein at least one of: a first local communication interface of the first link differs from a second local communication interface of the second link, or a first remote communication interface of the first link differs from a second remote communication interface of the second link. (The current data communication link modes include digital radio, Wi-Fi network, and Bluetooth, Paragraph 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2020/0174466) in view of Rasool et al. (US Publication 2020/0396499).

With respect to claim 4, Zhang doesn’t teach further comprising: responsive to detecting that the quality of the primary connection satisfies the link quality degradation condition, reducing a quality of the application data transmitted over the primary connection based at least in part on a bandwidth constraint of the secondary connection.
Rasool teaches further comprising: responsive to detecting that the quality of the primary connection satisfies the link quality degradation condition, reducing a quality of the application data transmitted over the primary connection based at least in part on a bandwidth constraint of the secondary connection. (Depending upon bandwidth constraints and other such factors, the secondary streaming channels (and, in certain circumstances, the primary streaming channel) may be provided at lower quality levels (e.g., lower frame rates and/or image resolutions), Paragraph 32)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Zhang by reducing a quality of the application data transmitted over the primary connection based at least in part on a bandwidth constraint of the secondary connection as taught by Rasool. The motivation for combining Zhang and Rasool is to be able to better utilize network bandwidth capacity and alleviate media server processing loads in multichannel streaming environments

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2020/0174466) in view of Egner et al. (US Publication 2018/0184330).
With respect to claim 10, Zhang doesn’t teach further comprising: transmitting, to the other device, a list of available local communication interfaces; receiving, from the other device, a list of available remote communication interfaces; and generating the plurality of additional available links based at least in part on the list of available local communication interfaces and the list of available remote communication interfaces.
Egner teaches further comprising: transmitting, to the other device, a list of available local communication interfaces; receiving, from the other device, a list of available remote communication interfaces; and generating the plurality of additional available links based at least in part on the list of available local communication interfaces and the list of available remote communication interfaces. (The context aware radio resource management system includes a concurrent wireless link optimization system to determine if available wireless link pairs may be such that they would concurrently operate on adjacent or even the same channel in a shared communication band. The concurrent wireless link optimization system will receive data relating to neighborhood BTS lists for various available concurrent wireless links, Paragraph 129)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Zhang by generating the plurality of additional available links based at least in part on the list of available local communication interfaces and the list of available remote communication interfaces as taught by Egner. The motivation for combining Zhang and Egner is to be able to the concurrent wireless link optimization system may allow same channel or adjacent channel concurrent wireless link operation but implement interference or collision mitigation to reduce the effects of anticipated interference.

Allowable Subject Matter
Claims 13-20 are allowed.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472